Citation Nr: 0309052	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  01-09 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to March 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In December 2001 the veteran perfected his 
appeal, and the issues were subsequently certified to the 
Board.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A.. §§ 5100-5103A, 5106-
7 (West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

In the present case, the veteran filed a claim seeking 
service connection for bilateral hearing loss and tinnitus in 
November 2000.  The RO issued correspondence in December 
2000, which advised the veteran of the evidence needed to 
support his claim.  The veteran was also advised that the RO 
would assist him in obtaining any pertinent evidence from any 
VA medical facility or from any adequately described private 
health care provider.  Additionally, the November 2001 SOC 
advised the veteran of the provisions of the VCAA, including 
the RO's duty to assist.  

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus as a result of acoustic trauma in service.  
The Board notes that the record does not include any medical 
evidence other than the veteran's service medical records.  
There is no competent medical evidence of record to indicate 
whether the veteran has a current bilateral hearing 
disability and/or tinnitus and, if so, whether such is 
related to any incident or event of active military service.  

The Board notes that, in general, applicable statutes and 
regulations provide that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Court of Appeals for the Federal 
Circuit, which has stated that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The fact that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  However, 
on May 1, 2003, prior to the Board's initiation of 
development action in preparation for appellate review, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."  The Federal Circuit further held 38 C.F.R. 
§ 19.9(a)(2)(ii) to be invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.

In light of this new judicial precedent and the inadequacy of 
the record on appeal, the Board is compelled to remand the 
veteran's case to the RO for further development, to include 
obtaining a VA audio examination to determine whether the 
veteran has a current hearing disability as a result of any 
incident or event of active military service.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990)

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The veteran should be afforded a VA 
audiology examination to determine whether he 
currently has bilateral hearing loss and/or 
tinnitus and, if so, the degree of disability 
attributable thereto, to include audiometric 
results.  The examiner should render an 
opinion, based upon the documented history and 
the current findings, as to whether any such 
disorder is at least as likely as not (i.e., at 
least a 50-50 probability) to have been caused 
by any incident or event of active military 
service, including but not limited to acoustic 
trauma.  The claims folder must be made 
available to the examiner for review before the 
examination, and review of the pertinent 
records should be cited in the examination 
report.  A written report of the examination 
should be placed in the claims file.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that such is 
adequate for appellate review.  After any 
indicated corrective action has been completed, 
the RO should again review the record and re-
adjudicate the veteran's claim.  If the benefit 
sought on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions taken 
on the claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Under 38 C.F.R. § 3.655, when a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original claim for service connection, 
the claim shall be rated based upon the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


